May4   ,   1970


Honorable Grover E. Murray      Opinion No. M- 623
President
Texas Tech University           Re:      Construction of Section
P. 0. Box 4349                           5(c), Article 6252-6, and
Lubbock, Texas                           other related Vernon's
                                         Civil Statutes
Dear President Murray:
          You have requested this office to prepare an opinion
clarifying Section 5(c), Article 6252-6, and other related
Vernon's Civil Statutes, in order to determine your authority to
catry out a proposed plan, whereby Texas Tech University could,
on a temporary basis, loan or exchange non-consumable personal
property such as artifacts, paintings, and sculptures, etc.,
which belong to the University and the State, with other
universities and/or museums over the United States. The proposed
plan would have the State purposes of enhancing the reputation
of Texas Tech University and the State of Texas, and of securing
the loan of like properties in exchange from similar institutions.
          Your request states in this connection:
            "Texas Tech University has been considering
    the institution of a program wherein exhibit
    materials    such as artifacts, paintings, sculptures
    and so on, owned by the University or our Museum may
    be loaned to other universities and/or museums
    over the country. Such a program could be of
    great value to us 11) in that temporary exchanges
    with other institutions could be effected, (2)
    in expanding our subject    matter for educational study
    and viewing and (3) by encouraging study and viewing
    of new educational objects from time to time.     We
    have certain items that we feel would enhance the
    reputation of Texas Tech and the State of Texas if
    this program is permissible."




                             -2980-
Honorable Grover E. Murray, Page 2 (M-623)

          Section 3 of Article 6252-6, Vernon's Civil Statutes
provides in part:
          "All real and personal property belonging
     to the State shall be accounted for by the head of
     the agency which has possession of the property.
         "(a) The Comptroller of Public Accounts
    shall administer the property accounting system
    established by this Act. The State Auditor shall
    administer the property responsibility system
    established by this Act. The Comptroller shall
    issue such rules and regulations and manual of
    instruction and prescribe such records, reports,
    and forms as he deems necessary to accomplish
    the objects of this Act subject to the approval
    of the State Auditor. The State Auditor is
    directed to cooperate with the Comptroller in
    the exercise of the Comptroller's rule-making
    powers herein granted by giving technical assis-
    tance and advice."
          Section 4(c) of Article 6252-6, directs that:
         "All personal property owned by the State
    shall be accounted for by the agency which pos-
    sesses the property. The Comptroller shall by
    regulation define what is meant by personal
    property for the purposes of this Act. Unless
    the Comptroller prescribes otherwise, personal
    property shall mean all non-consumable personal
    property. In promulgating such regulations,
    the Comptroller shall take into account the value
    of the property, its expected useful life, and
    cost of record keeping should bear a reasonable rela-
    tionship to the cost of the property upon which
    records are kept. The Comptroller shall consult
    with the State Auditor in making such regulations
    and the Auditor shall cooperate with the Comptroller
    in the exercise of this rule-making power by giving
    technical assistance and advice."




                           -2981-
Honorable Grover   E. Murray, Page 3 (M-623)

          Section 5 of Article 6252-6, provides in part, that:
          "Each agency head is responsible for the
     proper custody, care, maintenance, and safe-
     keeping of state property possessed by his agency.
          "(a) Each agency head shall designate either
     himself or one of his employees as property manager.   ...

          "(b) The property manager shall maintain the
     required records on all property possessed by the
     agency and shall be the custodian of all such
     property.
          "(c) No person shall entrust State property
     to any State official or employee or anyone else to
     be used for other than State purposes."   (Emphasis
     added.)
          It is our opinion that the exchange of property may
be accomplished in such a way as to constitute a state purpose.
Article 2629, Vernon's Civil Statutes, declares that the
purposes'of Texas Tech College, among other things, is "...to
elevate the ideals, enrich the lives and increase the capacity
of the people..." The promotion and dissemination of education
and culture is a public or governmental state purpose, which may
be furthered by the proposed exchange of property.
          In view of the foregoing, and limiting exchanges or
loans of such personal properties to those where the purposes
will in some way benefit the University and the State of Texas,
we are of the opinion that the Comptroller of Public Accounts,
upon consultation with and approval by the State Auditor, could
promulgate certain rules and regulations, under the discretion
conferred upon him pursuant to Section 4(c) of Article 6252-6,
whereby certain personal property owned by Texas Tech University
and the State of Texas, such as artifacts, paintings, and
sculptures, etc., could be exchanged with other universities
and/or museums over the United States on a temporary loan/or
exchange basis, with ownership and constructive possession
remaining with the University and the State. Responsibility
for such personal property so exchanged would remain with the
University as outlined in Section 5 of Article 6252-6.




                           -2982-
                                                              -.   L




Honorable Grover   E. Murray, Page 4(M-623)

                        SUMMARY
                        ---v-m-
          The Comptroller of Public Accounts, upon
     consultation with and approval by the State
     Auditor, could promulgate certain rules and regula-
     tions, under the discretion conferred upon him pur-
     suant to Section 4(c) of Article 6252-6, Vernon's
     Civil Statutes, whereby certain personal property
     owned by Texas Tech University and the State of
     Texas, such as artifacts, paintings, and sculptures,
     etc., could be exchanged with other universities
     and museums over the United States on a temporary
     loan/or exchange basis, with ownership and
     constuctive possession remaining with the University
     and the State. Responsibility for such personal
     property PO exchanged would remain with the University
     as outlined in Section 5 of Article 6252-6, Vernon's
     Civil Statutes.




                                   u
Prepared by Sam L. Jones, Jr.
Assistant Attorney General
APPROVED:
OBINION COMMITTEE
l(ernsTaylor, Chairman
W. E. Allen, Acting Co-Chairman
Terry Goodman
Richard Chote
Ed Esquivel
JamesMabry
MEADE F. GRIFFIN
Staff Legal Assistant
ALFRED WALKER
Executive Assistant
NOLA WRITE
First Assistant




                          -2983-